Citation Nr: 0424641	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  96-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than September 
8, 1964, for the grant of service connection for 
schizophrenia.

2.  Entitlement to an effective date earlier than September 
8, 1964, for the grant of service connection for left hip 
arthritis.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran subsequently perfected 
this appeal.  

In his December 1995 VA Form 9, the veteran indicated that he 
wanted a hearing before a member of the Board sitting in 
Washington, DC.  Letter dated in October 1997 notified the 
veteran that a hearing was scheduled for February 3, 1998.  
The veteran failed to report for his scheduled hearing.

In August 1998, the Board denied entitlement to an effective 
date prior to September 8, 1964, for a grant of service 
connection for schizophrenia and left hip arthritis.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  By Order dated in April 
2001, the CAVC vacated the Board's August 1998 decision and 
remanded the case for readjudication pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The CAVC also remanded 
the issues of increased and total disability ratings for 
schizophrenia and left hip arthritis so that a statement of 
the case (SOC) could be issued.  

The veteran subsequently appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In November 2002, the Federal Circuit dismissed 
the veteran's appeal for lack of jurisdiction.  In February 
2003, the CAVC issued its mandate, vesting the Board with 
jurisdiction to proceed in accordance with its April 2001 
Order.  

In July 2003, the Board remanded this case for additional 
development.  In May 2004, the RO issued a SOC regarding the 
increased and total disability ratings for schizophrenia and 
left hip arthritis.  On review, the veteran did not perfect 
an appeal with regard to these issues and consequently, they 
are not for consideration.  

In May 2004, the RO issued a supplemental statement of the 
case (SSOC) continuing the denial of the veteran's earlier 
effective date claims.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  A formal claim for service connection for schizophrenia 
and arthritis was received at the RO on September 8, 1964.  
 
3.  There is nothing in the record received prior to 
September 8, 1964, that could be construed as an informal 
claim for service connection for schizophrenia or left hip 
arthritis.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 8, 
1964, for a grant of service connection for schizophrenia and 
for left hip arthritis are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in December 2003, the veteran was notified of 
his rights in the VA claims process.  He was advised of his 
and VA's respective obligations with respect to obtaining 
evidence.  He was notified of the evidence necessary to 
substantiate his claims for an earlier effective date for the 
award of service-connected benefits.  The August 1995 SOC, 
the December 1995 SSOC, and the May 2004 SSOC, notified the 
veteran of the adjudicative actions taken, the evidence of 
record, and of the reasons and bases for denial.  The May 
2004 SSOC also specifically set forth the laws and 
regulations pertaining to VA's duty to notify and to assist.  

In the February 2000 Motion for Reversal and Remand, the 
veteran's attorney argued that VA did not satisfy its duty to 
assist.  He noted that at the May 1991 RO hearing in 
connection with another claim, the veteran mentioned 
treatment from various private doctors, vocational 
rehabilitation testing, Employment Security Division records, 
and private hospital records.  As explained below, the only 
way to establish entitlement to an effective date prior to 
September 8, 1964, for the grant of service connection for 
schizophrenia and left hip arthritis would be to establish 
that the veteran had filed a claim prior to this date.  There 
is no reasonable possibility that receipt of the 
aforementioned records would aid the veteran in establishing 
this fact and thus, further development is not required with 
regard to the veteran's effective date claims.  See 38 C.F.R. 
§ 3.159(d) (2003).  

The veteran has not identified further evidence relevant to 
his claims to entitlement to an effective date prior to 
September 8, 1964, and has not provided authorizations for 
release of additional information.  A current VA examination 
would not aid the veteran in establishing an earlier 
effective date and is not warranted.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

In May 1953, the veteran submitted a VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care, 
indicating that he had been admitted to a private hospital on 
an emergency basis on May 20, 1953.  His illness began about 
one month prior to admission and he had been drinking 
excessively for two months.  The veteran noted that he was 
ill in service.  The veteran was given electroconvulsive 
therapy (ECT) with improvement and was discharged on May 25, 
1953 with a diagnosis of schizophrenia, catatonic type.  
Subsequent VA Form 10-2829, Telephone Authorization, dated in 
June 1953, indicates that the veteran was "not eligible for 
private hospitalization," "no service connection 
established," and "no claim filed."  

A VA record of hospitalization received in August 1956 notes 
a secondary diagnosis of "post traumatic arthritis, left 
hip, untreated, unchanged.  The veteran was admitted to the 
VA hospital on July 26, 1957 with complaints of upper 
abdominal pain.  He also complained of low back pain, which 
radiated down both legs.  He reported back trouble since 
service but recalled no history of injury.  He was discharged 
on August 31, 1957.  Final diagnoses included "degenerative 
arthritis, left hip, post osteomyelitis, age 9 months" and 
"post traumatic arthritis, left hip."  

On September 8, 1964, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On 
September 22, 1964, the RO sent the veteran a letter advising 
him that his application for disability benefits was 
incomplete.  On November 2, 1964, the RO received VA Form 21-
526 claiming service connection for a nervous breakdown 
(March 1953) and arthritis (April 1951).  Rating decision 
dated in March 1965 granted service connection for 
schizophrenic reaction, catatonic type, assigning a 10 
percent evaluation effective September 8, 1964; and denied 
service connection for osteoarthritis of the left hip.  The 
veteran did not appeal this decision.

The veteran made numerous attempts to reopen his claim for 
service connection for a left hip disability.  In April 1989, 
the veteran applied for a correction of his military records.  
In June 1990, the Department of the Army, Board for 
Correction of Military Records, recommended that the 
veteran's military records be changed to reflect that his 
left hip disability was aggravated by military service.  In 
August 1990, the RO granted service connection for arthritis 
with a left hip replacement and assigned a 30 percent 
evaluation effective April 12, 1989.  In March 1994, the RO 
changed the effective date for service connection to 
September 29, 1988.  

In August 1994, the veteran claimed entitlement to earlier 
effective dates for service connection for schizophrenia and 
left hip arthritis based on clear and unmistakable error 
(CUE).  By rating action dated in December 1994, the RO 
determined that the correct effective dates for service 
connection were April 12, 1989 (left hip disability) and 
September 8, 1964 (schizophrenia).  In April 1995, the left 
hip claim was reviewed by the Director of the Compensation 
and Pension Service, who found CUE in the March 1965 denial 
of service connection for a left hip disability.  In August 
1995, the RO assigned an effective date of September 8, 1964 
for the grant of service connection for left hip arthritis.  

Analysis

The veteran contends that service connection for 
schizophrenia and left hip arthritis should have been awarded 
retroactive to his date of discharge and he offers various 
arguments in support of his claims.  The veteran's primary 
contention is that the claims folder contains informal claims 
dated in May 1953 and August 1957.
 
The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

Where entitlement is established because of the correction, 
change, or modification of a military record or because of 
other corrective action by competent military, naval, or air 
authority, the award will be effective from the latest of the 
following dates: (1) the date the application for change, 
correction, or modification was filed with the service 
department in either an original or a disallowed claim; (2) 
the date of the receipt of the claim if the claim was 
disallowed; or (3) one year prior to the date of reopening of 
the disallowed claim.  38 C.F.R. § 3.400(g) (2003).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2003).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  

The veteran's original claim for compensation was received on 
September 8, 1964 and he is currently assigned an effective 
date of September 8, 1964 for the grant of service connection 
for schizophrenia and for left hip arthritis.  In determining 
whether the veteran is entitled to an earlier effective date, 
the Board must consider whether he filed an informal claim 
for service connection prior to September 8, 1964.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

The Board has reviewed the evidence received prior to 
September 8, 1964 in detail and is unable to find any 
communication or action indicating intent to seek service 
connection for schizophrenia and/or left hip arthritis.  The 
Board acknowledges that the May 1953 application for hospital 
treatment includes a diagnosis of schizophrenia and that the 
August 1957 VA hospital summary shows treatment for left hip 
arthritis.  The fact that the record indicates the veteran 
was receiving treatment for these disabilities, without 
anything more, does not establish intent to seek service 
connection.  

The May 1953 application for hospital treatment indicates 
that the veteran was ill during service but does not indicate 
the nature of the illness.  Further, the document indicates 
that the veteran's illness began about one week prior to 
admission.  Neither the May 1953 application nor the August 
1957 discharge summary indicate that the veteran was seeking 
service connection or that he intended to apply for service-
connected compensation benefits.  

Pursuant to 38 C.F.R. § 3.157 (2003), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
a VA examination report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  In 
this case, the Board concludes that an informal claim was not 
submitted under 38 C.F.R. § 3.157 because the veteran had not 
been granted service connection for schizophrenia or left hip 
arthritis prior to September 8, 1964, and "the mere receipt 
of medical records [prior to that date] cannot be construed 
as an informal claim [under § 3.157]." See Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  In other words, had this been 
a claim for an increased rating for an already service-
connected disability, then the Board might have found that 
the VA records constituted an informal claim for an increased 
rating.

The veteran also seeks equitable relief on the basis that his 
mental disability rendered him "incapable of knowing to file 
a claim prior to 1964" for either disability.  In the April 
2001 Order, the Court found that the veteran's arguments 
regarding equitable tolling and equitable estoppel were 
unpersuasive.  Accordingly, the Board declines to consider 
these arguments.

In the February 2000 Motion for Reversal and Remand, the 
veteran argues that although the August 1998 Board decision 
recognized the broad issue of CUE that it failed to discuss 
it.  On review, the veteran has not specifically identified 
the decision(s) he is claiming contain CUE and he has not 
identified any specific error of law or fact that would have 
manifestly changed the outcome of the case (i.e. the 
assignment of the effective date as September 8, 1964).  It 
appears that the veteran is arguing that the RO erred by not 
considering medical evidence received prior to September 8, 
1964 as informal claims for service connection.  Throughout 
the course of this appeal, the veteran's claim for an earlier 
effective date has essentially been adjudicated on a de novo 
basis and he has been afforded more consideration than he 
would have been entitled to based on a claim of CUE.  

On review, the Board finds that there is no legal basis upon 
which to award the veteran an effective date prior to 
September 8, 1964, for the grant of service connection for 
schizophrenia and left hip arthritis.  Accordingly, the 
veteran's claims must be denied.  


ORDER

Entitlement to an effective date prior to September 8, 1964, 
for a grant of service connection for schizophrenia is 
denied.

Entitlement to an effective date prior to September 8, 1964, 
for a grant of service connection for left hip arthritis is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



